Title: Abigail Adams to John Adams, 2 February 1794
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy Fe’bry 2. 1794
          
          I last Evening received your kind Letters of Jan’ry 18, 21 & 22d accompanied with the Negotiation’s I have read the two pamphlets

you sent me before. if the American pamphlet is the production of the person to whom report asscribes it, I think very little honour is due to his Head, and none to his Heart. I am sorry he is calld to fill so important an office, as the one to which he is lately appointed. his Ideas are many of them derived from the Gambling table and his allusions from a Brothel which he coarsly distributes without respect to his readers. he might not imagine that his subject would draw the attention of a Female reader yet he who respects himself would have been more delicate, if the Ideas had not been too Familiar to him, and his uncloathd Negroes had blackned his mind. I cannot give full credit to his representations respecting the Banks and funding system, nor can I asscribe such dreadfull plots to those who have the management of them as this modern Argus sees. that multiplied Banks are productive of many of those evil concequences which he enumerates I both see and feel. that many persons are making fortunes from them I believe, that they are an indirect tax upon the comunity I fully credit, but his proposed remedy would be worse than the disease. his attempt at wit and his affected ridicule upon the balance of power, proves his grose ignorance of a subject, upon which his Ideas, are all bewilderd, and incoherent. it is plain however that this pamphlet is the continuation of the system adopted last winter & Breaths the same spirit with Giles & his veterans. the Letter addrest to mr Pitt, is well written, and contains matter of weighty concequence, and serious consideration. the writer accounts in the most rational Manner for that Spirit of Frenzy & Madness which continues to Swallow up reason, reflection and all the social affections and manly virtues, in the French Nation. Shakspear has well described these scenes too applicable to the present.
          
            “The gates of Mercy are all shut up;
            And the fleshd soldier, rough and hard of Heart.
            In liberty of Bloody-hand, doth range
            With conscience wide as hell, mowing like grass
            The fresh fair virgins, and the flowering Infants
            Fathers are taken by their Silver Beards
            And their most reverend heads dashd to the walls
            or spitted upon pikes, whilst their enraged wives
            With their loud howls, do break the clouds
            What rein can hold licentious wickedness
            When down the Hill he holds his fierce career”
          
          
          The warning to Great Britain I have not read. our son brought it up one Saturday Evening but not having read it himself and being obliged to return it on Monday prevented my reading it. I wish it might be a sufficient warning to us to continue our Neutrality unimpared.
          The dull and gloomy weather I perceive had influenced your spirits, and the politicks of the day had made you sick. you wanted the repose of your Family and the Bosom of your Friend. I know how it was by your Letter Pupil of woolsoncroft confess the Truth, and own that when you are sick of the Ambition the intrigues the duplicity and the Treachery of the aspiring part of your own sex, it is a comfort and a consolation to retire to the simplicity the Gentleness and tenderness of the Female Character. those qualities, says a candid writer are more benificial to the humane race than the prudence of all its individuals, and when conducted with good Sense, approach to perfection.
          You can do much service to your sons by your Letters, and advise. you will not teach them what to think, but how to think, and they will then know how to act. I am glad you have read Barnevelt, and do not think him too roughly handled. his Age only intitled him to any respect. he evidently felt himself in the back ground, and sunk out of sight, but Secretly from the dark shoots a poisond Arrow.
          I shall attend to your wishes with respect to every thing which can be done. the winter has been unfavourable for buisness. the pond is hard enough frozen, if we had but sufficient snow to cover those parts of the Ground which are bare. the wood we get when practacable, but I have made an important discovery viz that an old Man is not a young one. Belcher however is in many respects preferable but cannot be so active as when young he is not devoted to the Rum bottle. I informd you that I had received the Bills, and have dischargd the accounts of Phipps Savil & bought an other load of Hay—paid to mrs Brisler ten Dollors which she had occasion for, which you may mention to him.
          I have been to visit our Parent who is low and weak I do not however see any imediate danger— I hope the Phylidelphians will keep a viligent look out, and if the dreaded fever should break out—remove the inhabitants. the Rain of three days which I mentiond to you was warm & relaxing to an allarming degree. it affected me so much that I was several days sick, and all the servants were debilitated in one way or other. it brought on your Mothers illness and in many instances in Town a Lung fever. mrs Field now lies sick with it, mrs

Brislers Mother. Your Letters was the first intelligence I had of the return of Cheeseman. I shall make inquiry into the Matter.
          adieu my Dearest Friend and be / ever assured of the affectionate Regard / of your
          
            A Adams
          
          
            I received a letter last Evening for mrs Brisler which I sent to her she was finely to day the Boy is stout & strong
          
        